DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the Amendment filed 26 February 2021.

Claim status
Claims 1, 5-7, 9-10, 18, and 20 have been amended. Claims 2-4 have been cancelled. Claims 8 and 11-17 exist in their original or previously presented form.
Support for amended claims 1 and 18 can be found can be found in Figures 5 and 10, as well as Claims 1-4 and [0007, 0014, 0053] of the Claims, Drawings, and Specification as filed on 07/26/2019 (Specification [0014] corrected in Amendment filed 02/26/2021 to overcome Objection; no new matter presented).
Support for amended claims 5-6, 9-10, and 20 (with amended dependencies) can be found in Claims 5-6, 9-10, and 20 of the Claims filed 07/26/2019.
Support for amended claim 7 can be found in Figure 10 of the Drawings filed 07/26/2019.
Claims 1 and 5-20 are currently pending in this Office action.

Objections
The objections to the Specification [0014, 0079] and objections to claims 1, 18, and 20(within the Office action dated 12/22/2020) are withdrawn because of the amendment dated 02/26/2021.
The objection to claim 4 as being a dependent claim (with otherwise allowable subject matter) has been withdrawn since it has been cancelled and limitations thereof have been incorporated into independent claims.


Claim Rejections
The rejections under 35 U.S.C. 102 of claims 1 and 18-20 (from the Office action dated 12/22/2020) are withdrawn because of the amendments to the claims.
The rejections under 35 U.S.C. 103 of claims 1-17 (from the Office action dated 12/22/2020) are withdrawn because of the amendments to the claims.

Allowable Subject Matter
Claims 1 and 5-20 are allowed. (Note: claims are to be re-numbered as 1-17.)
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts made of record are: Ahn (US 2011/0104520 A1), Shiota (US 6187472 B1), Yoshida (US 2003/0064286 A1), and Kobayashi (US 2015/0171411 A1) (all as cited within the Office action dated 12/22/2020). Upon further searching as necessitated by the Amendment dated 02/26/2021, Examiner has not found any closer prior arts.

Primary references Ahn and Shiota disclose independent claim 1 and 18 limitations: 
A pouch type secondary battery (Ahn110, Figs. 2-3 / Shiota 19, C7L29-34)
an electrode assembly comprising a positive electrode, a separator, and a negative electrode layered such that the separator is between the positive electrode and the negative electrode (Ahn 130, Fig. 3 / Shiota 1, 2, 3; C7L29-34)
a battery case having a pouch shape to accommodate the electrode assembly therein (Ahn 120, Fig. 2 / Shiota 6, Figs. 1 and 7)
an electrode tab connected to the electrode assembly and protruding from one side of the electrode assembly (Ahn 140, Fig. 2 / Shiota C3L10-17 and C7L45-48)
a first electrode lead having one end connected to the electrode tab (Ahn 135, Fig. 3 / Shiota 31[a], Figs. 7a-7b)
a second electrode lead having one end/a first end connected to the other end of the first electrode lead and the other end protruding to an outside of the battery case (Ahn 141, Figs. 2-3 / Shiota 32, Figs. 7a-7b)
a step compensation part disposed on a side of the other/second end of the first electrode lead  (Shiota 57, Fig. 7a)
a first inclined surface is provided on at least one of the other end of the first electrode lead and the one end of the second electrode lead (Ahn edge of 135, Fig. 3 / Shiota, end of 31[a] in Figs. 7a-7b).

Kobayashi, which is analogous in the art of current interruption devices, teaches a connection part (conductive adhesive layer between flat portion 32C and thin portion 74, Kobayashi [0070], Fig. 3) bonding the first electrode lead (current collector plate 72, Kobayashi [0070], Fig. 3) to the second electrode lead (pressure-sensitive member 30 made of conductive material, Kobayashi [0069], Fig. 3) to connect the first and second electrode leads to each other. Kobayashi and Shiota both teach pressure-sensitive deformable pieces designed to deform due to an unsafe pressure rise/expansion within the battery in order to stop the conductive connection and thus stop current flow (Kobayashi [0011-0012, 0070] and Shiota C13L23-33). It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the electrical contact surface taught by Shiota with the conductive adhesive layer taught by Kobayashi with the motivation of achieving a more secure (bonded) electrical connection during normal operation of the battery, while still maintaining functionality of the safety feature to deform and disconnect current flow during a pressure rise incident within the battery. 
Yoshida, which is analogous in the art of pouch secondary batteries, teaches using resin layers as support to abut and compensate for the shape of the electrode lead in order to strengthen, protect, and resist impact deformation of the electrode lead (resin 5 around electrode lead 2, Yoshida [0041-0043, 0078-0085] and Figs. 4 and 9). It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the electrode lead structure of Ahn to include the resin support (to act as a step compensation part on both sides of Ahn lead 135 by filling dead space shown in Ahn Fig. 3) as taught by Yoshida to achieve a strongly secured electrode lead resistant to impact deformation. 
Neither primary references Ahn and Shiota nor secondary teaching references Yoshida and Kobayashi teach toward the independent claims limitations “wherein the step compensation part includes a plurality of step compensation parts, wherein the first inclined surface is provided on the other end of the first electrode lead, and each of the plurality of step compensation parts has one end contacting the first inclined surface in a state in which the plurality of step compensation parts are laminated, and wherein the plurality of step compensation parts increase in length in order of the lamination to correspond to an inclined angle of the first inclined surface.”

Modified Shiota teaches the plurality of step compensation parts has one end contacting the first inclined surface (Shiota Fig. 7a shows contact between step compensation plate 57 and inclined tip of first electrode 31). Modified Shiota also teaches that the plurality of step compensation parts (Shiota plates 56-57 in Figs. 7a-7b) are laminated (Shiota Fig. 7a shows layered structure of plates 56-57 with leads 31-32) and differ in length (Shiota Fig. 7a shows plates 56-57 having lengths compensating to abut leads 31-32). However, no portion of modified Shiota explicitly teaches that the plurality of step compensation parts are laminated, and wherein the plurality of step compensation parts increase in 
Ahn is cited as being of interest because it teaches a step-compensation part which is made of a laminate of three materials (sealing part 122 having a stepped shape, see vertical portion of 123 in Ahn Fig. 3 and [0056-0057]; laminate pouch, Ahn [0044]). However, no portion of Ahn teaches a plurality of step compensation parts having one end contacting the first inclined surface in a state in which the plurality of step compensation parts are laminated, and wherein the plurality of step compensation parts increase in length in order of the lamination to correspond to an inclined angle of the first inclined surface. The Ahn reference fails to provide a teaching which would lead a person having ordinary skill in the art to find it obvious to modify the structure of modified Shiota to meet all the limitations of amended claim 1.

The above prior arts do not disclose nor suggest the step compensation part includes a plurality of step compensation parts, wherein the first inclined surface is provided on the other end of the first electrode lead, and each of the plurality of step compensation parts has one end contacting the first inclined surface in a state in which the plurality of step compensation parts are laminated, and wherein the plurality of step compensation parts increase in length in order of the lamination to correspond to an inclined angle of the first inclined surface. 
Accordingly, since the prior art of record is deficient in teaching toward combinations of limitations so as to render obvious the limitations of independent claims 1 and 18, all pending claims 1 and 5-20 are found to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721